Case 6:21-cv-01498-GKS-GJK Document 10 Filed 09/09/21 Page 1 of 2 PageID 58




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


LAWRENCE E. SIMPKINS,

      Petitioner,

v.                                           CASE NO. 3:21cv926-MCR-MAF

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.
                                 /

                                     ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge, ECF No. 5, that the case, including any pending motions, be

transferred to the United States District Court for the Middle District of Florida,

Orlando Division. The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections pursuant

28 U.S.C. § 636(b)(1). I have made a de novo determination of any objections

timely filed.

      Having considered the Report and Recommendation, and any objections filed

thereto, I have determined the Report and Recommendation should be adopted.
Case 6:21-cv-01498-GKS-GJK Document 10 Filed 09/09/21 Page 2 of 2 PageID 59




       Accordingly, it is now ORDERED as follows:

       1. The Report and Recommendation, ECF No. 5, is adopted and incorporated

by reference in this Order.

       2. The Clerk is directed to transfer the case, including any pending motions,

to the United States District Court for the Middle District of Florida, Orlando

Division.

       DONE AND ORDERED this 9th day of September 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv926-MCR/MAF
